Name: Commission Regulation (EEC) No 3183/84 of 15 November 1984 fixing for the 1984/85 marketing year the Community offer prices for sweet oranges applicable as regards Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 11 . 84 Official Journal of the European Communities No L 298 /35 COMMISSION REGULATION (EEC) No 3183/84 of 15 November 1984 fixing for the 1984/85 marketing year the Community offer prices for sweet oranges applicable as regards Greece producer prices shall be those for a home-grown product with defined commercial characteristics on the representative market or markets situated in the production areas where prices are lowest, for the products or varieties which represent a considerable proportion of production marketed throughout the year or for part of it, which are of quality class I and which satisfy specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calcu ­ lated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas application of the abovementioned criteria results in the Community offer prices for sweet oranges, for the period 1 December 1984 to 31 May 1985 being fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984/85 marketing year, the Community offer price for fresh sweet oranges falling within subheading 08.02 A I of the Common Customs Tariff , expressed in ECU per 100 kilograms net, shall be as follows for packed class I fruit, all sizes : 1 December to 31 May : 17,31 Article 2 This Regulation shall enter into force on 1 December 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 10/81 of 1 January 1981 fixing, in respect of fruit and vegetables, the general rules for implementing the 1979 Act of Accession ('), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism, on import into the Community of Nine, for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas Article 75 (2) (a) of the Act of Accession provides that a Community offer price is to be calcu ­ lated annually on the basis, on the one hand, of the arithmetical average of producer prices of each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption and, on the other hand, of the trend of production costs in the fruit and vege ­ tables sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Community offer price ; whereas, however, the annual Community offer price may not exceed the level of the reference price applied to imports from third countries, this Community offer price being reduced by 12 % at the time of the fourth move towards price alignment referred to in Article 59 of the Act ; Whereas, in accordance with Article 3 of Regulation (EEC) No 10/81 , the prices taken for the calculation of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 1 , 1 . 1 . 1981 , p. 17 .